On appeal from taxation of costs. The appellant was defeated below, and the trial court after objection taxed costs and disbursements against it. Had the appellant elected to come here on the single point that costs and disbursements were improperly taxed against it, clearly, as the prevailing party, it would have been entitled to costs and disbursements here because it succeeded in modifying the judgment below. That it raised other questions upon which it did not prevail does not preclude it from taxing costs and disbursements.
The clerk's taxation is affirmed.